OPINION — AG — "ON JULY 14, 1960, YOUR OFFICE RENDERED AN OPINION AUTHORIZING THIS AGENCY, IN THE ACQUISITION OF SURPLUS PROPERTY, TO EXECUTE CERTIFICATIONS AND AGREEMENTS REQUIRED BY 40 U.S.C.A. 484, SUBSEC. J AS AMENDED, AND SECTION 14.5(B)(2) OF THE REGULATIONS PROMULGATED BY THE UNITED STATES DEPARTMENT OF HEALTH, EDUCATION AND WELFARE. . . . WILL YOU STILL BE AUTHORIZED TO ENTER INTO THE REVISED COOPERATIVE AGREEMENT?" — AFFIRMATIVE CITE: OPINION NO. JULY 14, 1960 SURPLUS PROPERTY (W. J. MONROE)